internal_revenue_service number release date index number -------------------- ---------------------------- ------------------------------------------------ --------------------------------- ---------------------------------------- department of the treasury washington dc person to contact -------------------------- id no ------------- telephone number --------------------- refer reply to cc fip b02 plr-146136-08 date date legend taxpayer ---------------------------------------------------- -------------------------------------------------------- company ---------------------------------------- ----- --- --------------- ------- --------- ---------- ------------------------- --------------------------------------------- ------------------------------------------------- a b c d e f date agreement agreement dear ------------- this is in reply to a letter dated date and subsequent communications on behalf of taxpayer requesting a ruling with respect to whether amounts received by the taxpayer as management fees include for purposes of the gross_income_test of section and c of the internal_revenue_code the portion of those fees returned to its customer pursuant to an agreement plr-146136-08 taxpayer which uses the accrual_method of accounting on a calendar_year basis is a self-administered real_estate_investment_trust reit operating as a fully integrated real_estate company which acquires develops leases and manages shopping centers taxpayer owns and manages a retail operating and development properties in b states in the u s as well as in c d e and f taxpayer is a partner in company a joint_venture and in that capacity on date entered into agreement to receive fees to provide property management services for company pursuant to agreement if company's net operating income is below a certain level for the year beginning with the closing date of agreement during that year taxpayer is required to repay company a portion of those fees similarly if company's net operating income is below a certain level for the second year after the closing date of agreement during that year taxpayer is required to repay company a portion of those fees law and analysis sec_856 provides that a reit must derive at least percent of its gross_income excluding income from prohibited_transactions from certain enumerated sources including dividend interest and rents_from_real_property sec_856 provides that a reit must derive at least percent of its gross_income excluding income from prohibited_transactions from certain enumerated real_estate sources including rents_from_real_property and qualified_temporary_investment_income sec_1_856-2 of the income_tax regulations provides that the term gross_income has the same meaning as that term has under sec_61 and the regulations thereunder sec_61 provides that generally gross_income includes all income from whatever source derived in 348_us_426 the court held that payments were income to the recipients because they were accessions to wealth clearly realized and over which the taxpayers have complete dominion purchase_price adjustments and rebates are an exception to the broad definition of gross_income generally when a payment is made by a seller to a customer as an inducement to purchase the property the payment does not constitute income but instead is an adjustment to the cost or price of the property the payment is in effect a means by which the buyer and seller reach an agreed upon net price in 26_tc_707 nonacq c b nonacq withdrawn and acq c b acq withdrawn and nonacq c b and nonacq withdrawn in part and acq in part 1982_2_cb_2 the tax_court concluded that allowances that a milk producer paid to buyers lowered the selling_price of the milk for income_tax purposes and held that only the net price was includable in the seller’s gross_income the court stated it does not follow of course that all allowances discounts and rebates made by a seller of property constitute adjustments to the selling prices plr-146136-08 terminology alone is not controlling and each type of transaction must be analyzed with respect to its own facts and surrounding circumstances such examination may reveal that a particular allowance has been given for a separate consideration -- as in the case of rebates made in consideration of additional purchases of specified quantity over a specified subsequent period or as in the case of allowances made in consideration of prepayment of an account receivable so as to be in effect a payment of interest the test to be applied as in the interpretation of most business transactions is what did the parties really intend and for what purpose or consideration was the allowance actually made where as here the intention and purpose of the allowance was to provide a formula for adjusting a specified gross price to an agreed net price and where the making of such adjustment was not contingent upon any subsequent performance or consideration from the purchaser then regardless of the time or manner of the adjustment the net selling_price agreed upon must be given recognition for income_tax purposes pittsburgh milk pincite see also 74_tc_476 acq c b more recent cases have applied a similar analysis in sun microsystems inc v commissioner t c memo the taxpayer manufactured computer work stations and granted stock warrants to a customer the customer could exercise the stock warrants if it purchased a certain volume of workstations within a certain time the customer met the volume purchase requirements and exercised the warrants the tax_court concluded that the stock warrants were issued to induce the customer to purchase a certain volume of computer workstations the tax_court further concluded that the taxpayer correctly treated the value of the warrants as a sales discount or allowance excludable from gross_sales in so concluding the court stated that a specified dollar amount of an allowance or discount is not necessary for a finding of an agreed net price if a mechanism exists for the establishment of a price in the purchase arrangement revrul_2008_26 2008_21_cb_985 involves rebates paid_by a pharmaceutical manufacturer pursuant to the medicaid rebate program established by the omnibus reconciliation act of pub_l_no 104_stat_1388 under the act pharmaceutical manufacturers must sign a rebate agreement that requires the manufacturer to pay rebates directly to the state medicaid agency under the program the following events occur the manufacturer m sells a pharmaceutical product d to a wholesaler w w sells product d to a retail pharmacy r r dispenses product d to a medicaid beneficiary and then files a reimbursement claim with the state medicaid agency s s approves the claim and then reimburses r for the cost of product d plus a dispensing fee and m pays the medicaid rebate to s pursuant to the medicaid rebate agreement the ruling concludes that under the purpose and plr-146136-08 intent test of pittsburgh milk the medicaid rebate is a factor used in setting the actual selling_price negotiated and agreed to before the sale to w takes place the revenue_ruling holds that a medicaid rebate that the manufacturer pays to the state medicaid agency is an adjustment to the sales_price of the pharmaceutical in calculating the manufacturer’s gross_receipts in the instant situation under the purpose and intent test of pittsburgh milk a payment that taxpayer makes to company under the agreement if certain income levels are not achieved by company is a factor used by taxpayer and company to reach an agreed price for the property management services negotiated and agreed to before the taxpayer undertakes the services accordingly based on the information provided and the representations made we conclude that the payment that taxpayer makes to company under the agreement is an adjustment to the price for the property management services in calculating taxpayer’s gross_income further the payment that taxpayer makes to company under the agreement must be taken into account in the taxable_year in which the all_events_test of sec_461 is met sec_1_461-1 of the regulations provides that under an accrual_method of accounting a liability is incurred and generally is taken into account for federal_income_tax purposes in the taxable_year in which all events have occurred that establish the fact of the liability the amount of the liability can be determined with reasonable accuracy and economic_performance has occurred with respect to the liability sec_461 provides that in determining whether an amount has been incurred with respect to any item during any taxable_year the all_events_test shall not be treated as met any earlier than when economic_performance with respect to such item occurs sec_1_461-4 provides that if the liability of a taxpayer is to pay a rebate refund or similar payment to another person whether paid in property money or as a reduction in the price of goods or services to be provided in the future by the taxpayer economic_performance occurs as payment is made to the person to which the liability is owed this subparagraph applies to all rebates refunds and payments or transfers in the nature of a rebate or refund regardless of whether they are characterized as a deduction from gross_income an adjustment to gross_receipts or total sales or an adjustment or addition to cost_of_goods_sold the adjustment to the price for the property management services is in the nature of a rebate therefore the adjustment must be taken into account by taxpayer in the taxable_year in which all events have occurred to establish the fact of the liability the amount of the liability can be determined with reasonable accuracy and economic_performance has occurred with respect to the liability that is when payment is made to company accordingly the portion of the property management services fees repaid plr-146136-08 to the company results in a reduction of taxpayer’s gross_income in the years in which the repayment occurs except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter specifically we do not rule whether taxpayer otherwise qualifies as a reit under part ii of subchapter_m of chapter of the code this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives sincerely david b silber david b silber chief branch office of associate chief_counsel financial institutions products
